        Case 18-51025                  Doc 8         Filed 11/11/18 Entered 11/12/18 00:53:15                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 3

Information to identify the case:
Debtor 1                 Robert Edward Witt Jr.                                                 Social Security number or ITIN    xxx−xx−1942

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Western District of Virginia
                                                                                                Date case filed for chapter 13 11/9/18
Case number:          18−51025



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Robert Edward Witt Jr.

2. All other names used in the
   last 8 years
                                              3115 Morris Mill Road
3. Address                                    Staunton, VA 24401
                                              David E. Wright                                               Contact phone 434−845−2600
4. Debtor's  attorney
   Name and address
                                              Cox Law Group, PLLC
                                              900 Lakeside Drive
                                              Lynchburg, VA 24501

5. Bankruptcy trustee                         Herbert L Beskin(82)                                          Contact phone 434−817−9913
     Name and address                         PO Box 2103
                                              Charlottesville, VA 22902

6. Bankruptcy clerk's office                                                                                8 a.m. − 4:30 p.m.
     Documents in this case may be filed
     at this address.                         116 N. Main St., Room 223                                     Contact phone (540) 434−8327
     You may inspect all records filed in     Harrisonburg, VA 22802
     this case at this office or online at
      www.pacer.gov.                                                                                        Date: 11/9/18

                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
         Case 18-51025                Doc 8         Filed 11/11/18 Entered 11/12/18 00:53:15                                        Desc Imaged
                                                    Certificate of Notice Page 2 of 3

Debtor Robert Edward Witt Jr.                                                                                                             Case number 18−51025

7. Meeting of creditors                                                                                            Location:
   Debtors must attend the meeting to     December 11, 2018 at 03:00 PM                                            cr mtg, STN, Gen. Dist. Courtroom, 1st Flr,
   be questioned under oath. In a joint                                                                            113 E. Beverley St., Staunton, VA 24401
   case, both spouses must attend.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 2/11/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/18/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 5/8/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has not filed a plan as of this date. The hearing on confirmation will be held on:
                                          1/9/19 at 09:30 AM , Location: Courtroom, US Courthouse, 116 N. Main St., Harrisonburg, VA 22802
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                    page 2
           Case 18-51025            Doc 8       Filed 11/11/18 Entered 11/12/18 00:53:15                        Desc Imaged
                                                Certificate of Notice Page 3 of 3

                                               United States Bankruptcy Court
                                               Western District of Virginia
In re:                                                                                                     Case No. 18-51025-rbc
Robert Edward Witt, Jr.                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0423-5                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 09, 2018
                                      Form ID: 309I                      Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 11, 2018.
db             +Robert Edward Witt, Jr.,    3115 Morris Mill Road,    Staunton, VA 24401-8316
tr             +Herbert L Beskin(82),    PO Box 2103,   Charlottesville, VA 22902-2103
4671503        +GMAC Mortgage LLC,    920 Cassatt Road STE 210,    Berwyn, PA 19312-1178
4671506        +Mr Cooper,   c/o Blankingship & Keith,    4020 University Dr STE 300,    Fairfax, VA 22030-6802
4671507        +Shellpoint,   P.O. Box 51850,    Livonia, MI 48151-5850

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ecf@coxlawgroup.com Nov 09 2018 21:58:55       David E. Wright,
                 Cox Law Group, PLLC,   900 Lakeside Drive,    Lynchburg, VA 24501
4671502        +EDI: CAPITALONE.COM Nov 10 2018 03:03:00      Capital One,    Attn: Bankruptcy,   PO Box 30285,
                 Salt Lake City, UT 84130-0285
4671504        +EDI: IRS.COM Nov 10 2018 03:03:00      Internal Revenue Service***,    P O Box 7346,
                 Philadelphia, PA 19101-7346
4671505        +EDI: FORD.COM Nov 10 2018 03:03:00      Lincoln Automotive Financial Service,    Attn: Bankruptcy,
                 PO Box 542000,   Omaha, NE 68154-8000
4671508        +E-mail/Text: bkr@taxva.com Nov 09 2018 21:59:12      Va Department Of Taxation*,
                 Taxing Authority Consulting Services, PC,    P O Box 2156,    Richmond, VA 23218-2156
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 11, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 9, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
